EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Vinay Malik (Reg. No. 59,751) on 3/1/2022.

The application has been amended as follows: 
IN THE CLAIMS


In Claim 26 (Amended) A system for controlling exhaust gas emissions from a naturally aspirated engine, said system comprising: 
an oxidation catalyst adapted to be coupled to an exhaust manifold of the engine; 
an air intake venturi conduit having an inlet, a throat portion and an outlet; 
an exhaust gas mixing conduit adapted to be provided in fluid communication with the throat portion of said air intake venturi conduit; and 
an exhaust gas recirculation valve provided in fluid communication with said exhaust manifold and said exhaust gas mixing conduit, 
wherein 

said exhaust gas mixing conduit is disposed concentrically onto the air intake venturi conduit, where a longitudinal axis of said exhaust gas mixing conduit is coaxial to a longitudinal axis of said air intake venturi conduit; 
a diameter of each exhaust gas receiving portion of said throat portion of said air intake venturi conduit is 0.16 of the inner diameter (D) of said air intake venturi conduit; 
an inner diameter of said throat portion of said air intake venturi conduit is 0.68 of the inner diameter (D) of said air intake venturi conduit; 
said throat portion of said air intake venturi conduit defines a plurality of exhaust gas receiving portion adapted to facilitate entry of exhaust gas from said exhaust gas mixing conduit to said air intake venturi conduit, a diameter of said exhaust gas inlet of said exhaust gas mixing conduit is half the inner diameter (D) of said air intake venturi conduit, and an inner diameter of said exhaust gas mixing conduit is 1.24 times the inner diameter (D) of said air intake venturi conduit therein to enable 2uniform mixing of exhaust gas with fresh air in said air intake venturi conduit; and 
said electronic control unit includes an open loop control logic to provide a regulated flow of exhaust gas recirculation to the engine.

Claims 1-25, 29-30 and 32-36 are now cancelled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Liu et. al. (PUB No. US 2016/0060172 A1), which is considered the closest prior art of record, Liu teaches an air intake venturi conduit having said exhaust gas mixing conduit is disposed concentrically onto the air intake venturi conduit, where a longitudinal axis of said exhaust gas mixing conduit is coaxial to a longitudinal axis of said air intake venturi conduit; a diameter of each exhaust gas receiving portion of said throat portion of said air intake venturi conduit is 0.16 of the inner diameter (D) of said air intake venturi conduit; an inner diameter of said throat portion of said air intake venturi conduit is 0.68 of the inner diameter (D) of said air intake venturi conduit. However Liu does not teach “said throat portion of said air intake venturi conduit defines a plurality of exhaust gas receiving portion adapted to facilitate entry of exhaust gas from said exhaust gas mixing conduit to said air intake venturi conduit, a diameter of exhaust gas inlet of said exhaust gas mixing conduit is half the inner diameter (D) of said air intake venturi conduit, and an inner diameter of said exhaust gas mixing conduit is 1.24 times the inner diameter (D) of said air intake venturi conduit therein to enable uniform mixing of exhaust gas with fresh air in said air intake venturi conduit” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 26;
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        March 1, 2022